DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 6, 2020 were filed after the mailing date of the Official action of September 21, 2020 and prior to the present Final Official action.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Withdrawal of Indication of Allowable Subject Matter
The indicated allowability of claims 8 and 10 are withdrawn in view of the newly discovered references to United States Patent No. 5,977,212 to Ebner et al. and United States Patent No. 6,666,953 B1 to Gane et al.  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,977,212 to Ebner et al. (hereinafter “Ebner”) in view of United States Patent No. 6,666,953 B1 to Gane et al. (hereinafter “Gane”).

Referring to Applicant’s independent claim 1, Ebner teaches a method for the treatment of a calcium carbonate (See Abstract of Ebner), the method comprising the steps of: a) providing calcium carbonate (col. 4, ll. 12-16, 37-39, 41-42 of Ebner); b) providing a treatment agent being 2 to 1.2 mg/m2 (See Table 1 of Ebner), based on the surface-reacted calcium carbonate of step a) (See Table 1 of Ebner). The total weight of the treatment agent taught by Ebner as modified by Gane renders obvious Applicant’s claimed range.  The total weight of the treatment agent as taught by Ebner as modified by Gane lies within Applicant’s claimed range of “from 0.1 to 40 mg/m2”. MPEP 2144.05 [R-10.2019] (I)
	Although Ebner teaches providing calcium carbonate (col. 4, ll. 12-16, 37-39, 41-42 of Ebner), Ebner does not teach explicitly providing “surface-reacted calcium carbonate” according to Applicant’s claim language.
	However, Gane teaches a pigment, filler or mineral containing a natural calcium carbonate, treated with one of more providers of H3O+ ions and gaseous CO2 (See Abstract of Gane).  Gane teaches the aqueous suspension a natural carbonate and the reaction product or products of the said carbonate with gaseous CO2 and the reaction product or products of the said carbonate with one or more medium-strong to strong providers of H3O+ ions (col. 5, ll. 39-46 of Gane).  In particular, Gane teaches the natural carbonate such as for example natural calcium carbonate or dolomite, chalk, in particular chalk from Champagne, calcite or marble (col. 6, ll. 10-16, 20-21, 24-26 of Gane).  Gane teaches the aqueous suspension of filler obtained may be incorporated in the process of manufacture of the sheet of paper, board or similar (col. 8, ll. 7-9 of Gane).  There is a reasonable expectation the calcium carbonate of Ebner can be substituted with the surface-reacted calcium carbonate of Gane.  Just as Gane teaches the aqueous 

Referring to Applicant’s claim 2, Ebner as modified by Gane teaches the natural ground calcium carbonate (col. 3, ll. 8-10, 53-56; col. 6, ll. 10-16 of Gane) is selected from calcium carbonate (col. 6, ll. 10-16 of Gane) containing minerals selected from the group comprising marble (col. 6, ll. 24-26 of Gane), chalk (col. 6, ll. 24-26 of Gane), dolomite (col. 6, ll. 20-21 of Gane), limestone (col. 6, ll. 24-26 of Gane) and mixtures thereof (col. 6, ll. 20-1, 24-29 of Gane).

Referring to Applicant’s claim 3, Ebner as modified by Gane teaches the surface-reacted calcium carbonate has a specific surface area of about 1 to 950 m2/g (col. 3, ll. 66-67 of Ebner) and preferably about 10 to 800 m2/g (col. 4, l. 1-2 of Ebner) measured using nitrogen and the BET method according to ISO 9277 (col. 3, l. 66 – col. 4, l. 2 of Ebner).  The surface area ranges taught by Ebner as modified by Gane render obvious Applicant’s claimed range.  The surface area ranges taught by Ebner as modified by Gane overlap Applicant’s claimed range of “from 15 m2/g to 200 m2/g.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Ebner as modified by Gane teaches the treatment agent is c) dissolved in a solvent (col. 6, ll. 13-22 of Ebner).

Referring to Applicant’s claim 5, Ebner as modified by Gane teaches the total weight of the treatment agent of step b) added in step c) is 0.23 mg/m2 to 1.2 mg/m2 based on the surface-reacted calcium carbonate of step a) (See Table 1 of Ebner).  The total weight of the treatment agent taught by Ebner as modified by Gane renders obvious Applicant’s claimed range.  The total weight of the treatment agent as taught by Ebner as modified by Gane lies within Applicant’s claimed range of “from 0.1 to 40 mg/m2”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 6, Ebner as modified by Gane teaches the treatment agent of step b) is added in step c) in an amount of from as low as 0.5 wt.% based on the total dry weight of the surface-reacted calcium carbonate (col. 6, l. 65 – col. 7, l. 4 of Ebner) or at least 1 wt.% based on the total dry weight of the surface-reacted calcium carbonate (col. 6, l. 65 – col. 7, l. 4 of Ebner) or at least about 5 wt.%, preferably from 5 to 25 wt.%, more preferably from 10 to 30 wt.% and most preferably from 15 to 25 wt.% based on the total dry weight of the surface-reacted calcium carbonate (col. 6, l. 65 – col. 7, l. 11 of Ebner).  The amount of treatment agent as taught by Ebner as modified by Gane renders obvious Applicant’s claimed range.  The amount of treatment agent taught by Ebner as modified by Gane lies within Applicant’s claimed range of “from 0.01 to 80 wt.%”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 8, Ebner as modified by Gane teaches the treatment agent is ascorbic acid and/or salts thereof (col. 5, ll. 15-22 of Ebner).

Referring to Applicant’s claim 10, Ebner as modified by Gane teaches the method comprises a further step of encapsulating the surface-reacted calcium carbonate obtained in step c) (col. 10, ll. 33-35, 42-45 of Ebner).

Referring to Applicant’s independent claim 11, Ebner teaches a treated surface-reacted calcium carbonate (See Abstract of Ebner) comprising a) a calcium carbonate (col. 4, ll. 12-16, 37-39, 41-42 of Ebner), and b) a treatment agent is located as a treatment layer on at least a part of the surface of the surface-reacted calcium carbonate and/or the treatment agent is loaded into at least a part of the pores as a pore filler of the surface-reacted calcium carbonate (col. 3, ll. 63-66; col. 5, ll. 15-22; col. 6, ll. 13-16, 30-33 of Ebner), wherein i) the treatment layer or the pore filler consists of a treatment agent selected from the group consisting of ascorbic acid and/or salts thereof (col. 5, ll. 15-22 of Ebner), and ii) the total weight of the treatment agent on the total surface area or in the pores of the surface-reacted calcium carbonate is from 0.23 mg/m2 to 1.2 mg/m2 (See Table 1 of Ebner), based on the surface-reacted calcium carbonate of step a) (See Table 1 of Ebner).  The total weight of the treatment agent taught by Ebner as modified by Gane renders obvious Applicant’s claimed range.  The total weight of the treatment agent as taught by Ebner as modified by Gane lies within Applicant’s claimed range of “from 0.1 to 40 mg/m2”. MPEP 2144.05 [R-10.2019] (I)
	Although Ebner teaches providing calcium carbonate (col. 4, ll. 12-16, 37-39, 41-42 of Ebner), Ebner does not teach explicitly providing “surface-reacted calcium carbonate” according to Applicant’s claim language.
3O+ ions and gaseous CO2 (See Abstract of Gane).  Gane teaches the aqueous suspension a natural carbonate and the reaction product or products of the said carbonate with gaseous CO2 and the reaction product or products of the said carbonate with one or more medium-strong to strong providers of H3O+ ions (col. 5, ll. 39-46 of Gane).  In particular, Gane teaches the natural carbonate such as for example natural calcium carbonate or dolomite, chalk, in particular chalk from Champagne, calcite or marble (col. 6, ll. 10-16, 20-21, 24-26 of Gane).  Gane teaches the aqueous suspension of filler obtained may be incorporated in the process of manufacture of the sheet of paper, board or similar (col. 8, ll. 7-9 of Gane).  There is a reasonable expectation the calcium carbonate of Ebner can be substituted with the surface-reacted calcium carbonate of Gane.  Just as Gane teaches the aqueous suspension of filler obtained may be incorporated in the process of manufacture of the sheet of paper, board or similar (col. 8, ll. 7-9 of Gane), Ebner teaches the resultant treated calcium carbonate disclosed therein can be mixed with a polymer matrix carrier and used to form coatings on at least a portion of the interior surface of a package (e.g., a rigid container such as a can, can lid, box or the like) (col. 10, ll. 46-49 of Ebner).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Ebner and substitute the calcium carbonate disclosed therein with the surface-reacted calcium carbonate taught by Gane.

Referring to Applicant’s claim 12, Ebner as modified by Gane teaches the total weight of the treatment agent on the total surface area of the surface-reacted calcium carbonate is from 0.23 mg/m2 to 1.2 mg/m2 (See Table 1 of Ebner).  The total weight of the treatment agent taught 2”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 13, the teaching “wherein the treated surface-reacted calcium carbonate has a moisture pick up susceptibility in the range from 0.05 to 100 mg/g” is inherent within and/or obvious in light of the teachings of Ebner as modified by Gane.  Ebner as modified by Gane teaches a surface-treated calcium carbonate having an ascorbic acid coating, including the loading of said coating on said carbonate material, that exhibits and possesses oxygen absorption property and loading (col. 3, ll. 63-66; col. 4, ll. 12-16, 37-39, 41-42; col. 5, ll. 15-22; col. 6, ll. 13-16, 30-33; Table 1 of Ebner; See Abstract; col. 5, ll. 39-46; col. 6, ll. 10-16, 20-21, 24-26; col. 8, ll. 7-9 of Gane) as Applicant’s claimed treated surface-reacted calcium carbonate.  For this reason, the teaching “wherein the treated surface-reacted calcium carbonate has a moisture pick up susceptibility in the range from 0.05 to 100 mg/g” is inherent within and/or obvious in light of the teachings of Ebner as modified by Gane.

Referring to Applicant’s independent claim 16, Ebner as modified by Gane teaches a product comprising the treated surface-reacted calcium carbonate of claim 11 as an oxygen scavenger (col. 3, ll. 23-34 of Ebner).

Referring to Applicant’s claim 17, Ebner as modified by Gane teaches the product is selected from the group consisting of polymer compositions (col. 3, ll. 27-31 of Ebner), coatings 

Referring to Applicant’s claim 18, Ebner as modified by Gane teaches the method comprises a further step of encapsulating the surface-reacted calcium carbonate obtained in step d) (col. 10, ll. 33-35, 42-45 of Ebner).

Referring to Applicant’s independent claim 19, Ebner teaches a method for the treatment of a calcium carbonate (See Abstract of Ebner), the method consisting of the steps of: a) providing calcium carbonate (col. 4, ll. 12-16, 37-39, 41-42 of Ebner); b) providing a treatment agent being selected from the group consisting of ascorbic acid and/or salts thereof (col. 5, ll. 15-22 of Ebner), and c) combining the calcium carbonate of step a) with the treatment agent of step b) in one or more steps (col. 6, ll. 13-16, 30-33 of Ebner) at a temperature of from 10 to 200°C under mixing (col. 9, l. 66 – col. 10, l. 2 of Ebner), such that the total weight of the treatment agent added is from 0.23 mg/m2 to 1.2 mg/m2 (See Table 1 of Ebner), based on the surface-reacted calcium carbonate of step a) (See Table 1 of Ebner), e) optionally encapsulating the surface-reacted calcium carbonate obtained in step c) or, if present, step d) (col. 10, ll. 42-45 of Ebner), and f) optionally drying the surface-reacted calcium carbonate obtained in step c), step d), or step e) (col. 10, ll. 33-35 of Ebner). The total weight of the treatment agent taught by Ebner as modified by Gane renders obvious Applicant’s claimed range.  The total weight of the treatment agent as taught by Ebner as modified by Gane lies within Applicant’s claimed range of “from 0.1 to 40 mg/m2”. MPEP 2144.05 [R-10.2019] (I)

However, Gane teaches a pigment, filler or mineral containing a natural calcium carbonate, treated with one of more providers of H3O+ ions and gaseous CO2 (See Abstract of Gane).  Gane teaches the aqueous suspension a natural carbonate and the reaction product or products of the said carbonate with gaseous CO2 and the reaction product or products of the said carbonate with one or more medium-strong to strong providers of H3O+ ions (col. 5, ll. 39-46 of Gane).  In particular, Gane teaches the natural carbonate such as for example natural calcium carbonate or dolomite, chalk, in particular chalk from Champagne, calcite or marble (col. 6, ll. 10-16, 20-21, 24-26 of Gane).  Gane teaches the aqueous suspension of filler obtained may be incorporated in the process of manufacture of the sheet of paper, board or similar (col. 8, ll. 7-9 of Gane).  There is a reasonable expectation the calcium carbonate of Ebner can be substituted with the surface-reacted calcium carbonate of Gane.  Just as Gane teaches the aqueous suspension of filler obtained may be incorporated in the process of manufacture of the sheet of paper, board or similar (col. 8, ll. 7-9 of Gane), Ebner teaches the resultant treated calcium carbonate disclosed therein can be mixed with a polymer matrix carrier and used to form coatings on at least a portion of the interior surface of a package (e.g., a rigid container such as a can, can lid, box or the like) (col. 10, ll. 46-49 of Ebner).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Ebner and substitute the calcium carbonate disclosed therein with the surface-reacted calcium carbonate taught by Gane.  

Claims 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,977,212 to Ebner et al. (hereinafter “Ebner”) in view of United States Patent No. 6,666,953 B1 to Gane et al. (hereinafter “Gane”) as applied to claims 1 and 11 above, and further in view of United States Pre-Grant Patent Application Publication No. 2002/0102404 A1 to Nakai et al. (hereinafter “Nakai”).

Referring to Applicant’s claim 9, Ebner as modified by Gane does not teach explicitly the method comprises further a “step d) of treating the surface-reacted calcium carbonate obtained in step c) with at least one supplemental agent which is a hydrophobising agent” according to Applicant’s claim language.
However, Nakai teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract of Nakai), the method comprising the steps of: a) providing surface-reacted calcium carbonate (pars. [0033-34] of Nakai), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate with carbon dioxide (pars. [0033-34] of Nakai), wherein the carbon dioxide is supplied from an external source (par. [0034] of Nakai); b) providing a treatment agent such as unsaturated fatty acids and salts thereof (pars. [0036-37] of Nakai), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps under mixing and heating (par. [0074] of Nakai).  Nakai teaches further a step d) of treating the surface-reacted calcium carbonate obtained in step c) with at least one supplemental agent such as phosphoric ester blend of one or more phosphoric acid mono-ester and one or more phosphoric acid di-ester (pars. [0017], [0048-49], [0051] of Nakai).  There is a reasonable expectation the treated surface-reacted calcium carbonate taught by Ebner as modified by Gane can be further modified include at 

Referring to Applicant’s claim 14, Ebner as modified by Gane does not teach explicitly the treated surface-reacted calcium carbonate comprises “at least one supplemental agent which is a hydrophobising agent which at least partially covers the treated surface-reacted calcium carbonate or is loaded into at least a part of the pores of treated surface-reacted calcium carbonate” according to Applicant’s claim language.
However, Nakai teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract of Nakai), the method comprising the steps of: a) providing surface-reacted calcium carbonate (pars. [0033-34] of Nakai), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate with carbon dioxide (pars. [0033-34] of Nakai), wherein the carbon dioxide is supplied from an external source (par. [0034] of Nakai); b) providing a treatment agent such as unsaturated fatty acids and salts thereof (pars. [0036-37] of Nakai), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps under mixing and heating (par. [0074] of Nakai).  

Referring to Applicant’s claim 15, Ebner as modified by Gane and Nakai teaches the total weight of the at least one hydrophobising agent on the total surface area of the treated surface-reacted calcium carbonate is from 0.1 to about 1 mg/m2 (par. [0025] of Nakai). The hydrophobising agent total weight range taught by Nakai renders obvious Applicant’s claimed range. The treatment total weight range taught by Nakai lies within Applicant’s claimed range of “from 0.001 to 10 mg/m2”. MPEP 2144.05 [R-10.2019] (I)

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,977,212 to Ebner et al. (hereinafter “Ebner”) in view of United States Patent No. 6,666,953 B1 to Gane et al. (hereinafter “Gane”) as applied to claim 1 above, and further in view of Canadian Patent Application Publication No. 2 943 499 A1 to Tomita Pharmaceutical Co. Ltd. (hereinafter “Tomita”) (copy provided herewith) and United States Pre-Grant Patent Application Publication No. 2002/0102404 A1 to Nakai et al. (hereinafter “Nakai”).

Referring to Applicant’s claims 7 and 20, although Ebner as modified by Gane teaches the treatment agent being selected from the group consisting of ascorbic acid and/or salts thereof (col. 5, ll. 15-22 of Ebner), Ebner as modified by Gane does not teach explicitly the treatment agent can include “an unsaturated fatty acid” and that the “unsaturated fatty acid is selected from the group consisting of oleic acid, linoleic acid, linolenic acid, crotonic acid, myristoleic acid, palmitoleic acid, sapienic acid, elaidic acid, vaccenic acid, gadoleic acid, erucic acid, nervonic acid, ecosadienoic acid, docosadienoic acid, pinoleic acid, eleostearic acid, mead acid, dihomo-y-linolenic acid, eicosatrienoic acid, stearidonic acid, arachidonic acid, eicosatetraenoic acid, adrenic acid, bosseopentaenoic acid, eicosapentaenoic acid, ozubondo acid, sardine acid, tetracosanolpentaenoic acid, docosahexaenoic acid, herring acid, salts of these acids and mixtures thereof” according to Applicant’s claim language.
However, Tomita teaches a powdered tobermorite type calcium silicate-based material and a deoxidizing agent that contains the powdered tobermorite-type calcium silicate-based material (See Abstract; page 13, Section 2, first paragraph of Tomita).  In particular Tomita teaches the deoxidizing agent is an easily oxidizable organic compound can be used for the easily oxidizable component (page 13, Section 2, second paragraph of Tomita).  In particular, 
In addition, Nakai teaches a method for the treatment of a surface-reacted calcium carbonate (See Abstract of Nakai), the method comprising the steps of: a) providing surface-reacted calcium carbonate (pars. [0033-34] of Nakai), wherein the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate with carbon dioxide (pars. [0033-34] of Nakai), wherein the carbon dioxide is supplied from an external source (par. [0034] of Nakai); b) providing a treatment agent such as unsaturated fatty acids and salts thereof (pars. [0036-37] of Nakai), and c) combining the surface-reacted calcium carbonate of step a) with the treatment agent of step b) in one or more steps under mixing and heating (par. [0074] of Nakai).  Nakai teaches further the unsaturated fatty acids and salts thereof (pars. [0036-37] of Nakai) include oleic acid (par. [0042] of Nakai), palmitoleic acid (par. [0042] of Nakai) and erucic acid (par. [0042] of Nakai).  There is a reasonable expectation the unsaturated fatty acids taught by Ebner as modified by Gane and Tomita can be any one or more of the unsaturated fatty acids (pars. [0036-37] of Nakai), e.g., oleic acid (par. [0042] of Nakai), palmitoleic acid (par. [0042] of 

Response to Arguments
Applicant’s claim amendments, see Reply and Amendment under 37 CFR 1.111, filed December 6, 2020, with respect to the rejection of claims 3, 5, 6, 8, 12 and 13 under 35 USC 112(b) and rejection of claims 1-7, 9 and 11-17 under 35 USC 103 have been fully considered and are persuasive.  The aforementioned claim rejection under 35 USC 112(b) and 35 USC 103 have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of United States Patent No. 5,977,212 to Ebner et al. and Canadian Patent Application Publication No. 2 943 499 A1 to Tomita Pharmaceutical Co. Ltd.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731